OIL STATES INTERNATIONAL INC. Three Allen Center 333 Clay Street, Suite 4620 Houston, TX 77002 October 31, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Notice of Disclosure Filed in Exchange Act Quarterly Report Under Section219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section13(r) of the Exchange Act Ladies and Gentlemen: Pursuant to Section219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that Oil States International, Inc. has made disclosure pursuant to such provisions in its Quarterly Report on Form 10-Q/A for the fiscal quarter ended March 31, 2013, which was filed with the U.S. Securities and Exchange Commission on October 31, 2013. Such disclosure begins on page 1 of the Quarterly Report on Form 10-Q/A and is incorporated by reference herein. Sincerely, /s/ Robert W. Hampton Robert W. Hampton Senior Vice President, Accounting and Corporate Secretary
